Appeal by the People from an order of the Supreme Court, Queens County (Posner, J.), dated *617April 2, 1986, which, after a hearing, granted that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the order is affirmed.
The suppression court correctly determined, on the basis of the description upon which the arresting officer acted and the evidence of the defendant’s appearance at the time of the arrest, that the defendant did not reasonably fit that description (see, People v Dodt, 61 NY2d 408, 415). Moreover, the description provided to the arresting officer was meager and lacked specificity (see, People v White, 117 AD2d 127, 131), the defendant was first observed by the officer more than 30 minutes after the crime (see, People v White, supra, at 131-132), and nothing about the defendant’s behavior prior to his arrest could have reasonably elevated the officer’s suspicion to the level of probable cause (see, People v White, supra, at 132). Thus, the pistol, which was seized as a direct result of the unlawful arrest, was properly suppressed. Thompson, J. P., Bracken, Eiber and Spatt, JJ., concur.